28 A.3d 342 (2011)
302 Conn. 929
Nancy BURTON
v.
DOMINION NUCLEAR CONNECTICUT, INC.
Not in source.
Supreme Court of Connecticut.
Decided September 20, 2011.
Nancy Burton, Redding Ridge, in support of the petition.
Elizabeth C. Barton, Hartford, Harold M. Binderman, Rene A. Ortega and Matthew I. Levine, assistant attorney general, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 129 Conn.App. 203, 21 A.3d 824, is denied.
McLACHLAN and HARPER, Js., did not participate in the consideration of or decision on this petition.